                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZAHKEEFATTAIIBEAMER,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-0650

GEORGE W. HILL CORRECTIONAL
                                                                          1
                                                                          ~
                                                                           ::1 -.,
                                                                               J 1- ,
                                                                               I.     l ' - ..
FACILITY, et al.,
     Defendants.                                                         FEB 15 2019
                                                                      ,~~SA.~ct.fA:V
                                                                    B;_:.__ _-..JD ! C••'':·•·.
                                             ORDER                                  -        ...p.~-~---

       AND NOW, this       JSIJ/crf February, 2019, upon consideration of prose Plaintiff
Zahkee Fattah Beamer's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and

Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANfED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum.

       4.      Beamer is given leave to file an amended complaint within thirty (30) days of the

date of this Order if he can state a plausible claim for relief against a proper defendant. Any

individual or entity that is not listed in the caption of the amended complaint will not be treated

as a defendant. Any amended complaint must be a complete document that describes in detail

the basis for Beamer's claims against each defendant. If Beamer files an amended complaint, the

Clerk shall not make service until so ORDERED.

       5.      The Clerk of Court is DIRECTED to send Beamer a copy ohhis Court's form

complaint to be used by a pro se individual filing a civil action. Beamer may use this form to

prepare his amended complaint.
       6.      If Beamer fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.

                                              BY THE COURT:
